Citation Nr: 9912887	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
right knee disability, with meniscectomy, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain with radiculopathy and arthritic changes, currently 
evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
April 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's service-connected post-operative right knee 
disability, with meniscectomy, is manifested by complaints of 
pain and minimal limitation of motion, but there is no 
instability or laxity.

2.  The veteran's service-connected low back strain with 
radiculopathy and arthritic changes is manifested by 
complaints of pain, some limitation of motion, and mild 
sensory changes productive of no more than severe impairment, 
recurring attacks with little intermittent relief.

3.  The veteran's service-connected disabilities are: post 
operative right knee disability with meniscectomy, rated as 
20 percent disabling; low back strain with radiculopathy and 
arthritic changes, rated as 40 percent disabling; deviated 
nasal septum, rated as 10 percent disabling; and, 
appendectomy scar, rated noncompensable; his combined 
service-connected disability rating is 60 percent.

4.  The veteran's service-connected disabilities alone do not 
preclude him from obtaining and retaining substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative right knee disability, with meniscectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (1998).

2.  The schedular criteria for a rating in excess of 40 
percent for low back strain with radiculopathy and arthritic 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (1998).

3.  The criteria for a total evaluation based upon individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  The veteran 
claims that he has suffered an increase in the severity of 
the service-connected disabilities at issue.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The individual unemployability 
claim is in the nature of an increased rating claim and is 
therefore also well-grounded based on the veteran's 
assertions alone.  After reviewing the claims files and the 
reports of VA examinations, the Board is also satisfied that 
all relevant facts have been fully developed and that no 
further action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a). 


I.  Increased Evaluations

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

A. Right Knee Disability

A June 1956 rating decision granted service connection for a 
right knee disability.  More recently, in February 1994, the 
veteran was provided a VA examination to determine the level 
of impairment attributable to his right knee disability.  The 
examiner commented that the veteran was a poor historian, but 
that he did have complaints of right knee pain.  Objectively, 
the right knee was tender to palpation, but there was no 
effusion.  Range of motion was from zero to 120 degrees.  
Signs of dementia with poor recall of recent events, as well 
as some confusion, were noted.

In May 1994, the veteran sought treatment from Michael J. 
Kramer, M.D., a private physician in Cincinnati, for 
persistent back and leg pain.  Dr. Kramer emphasized in 
correspondence that same month that the veteran was difficult 
to examine, in that the veteran jerked around, complaining of 
pain with certain movements.  Dr. Kramer also stated that he 
did not know the entire cause of the veteran's problems, and 
he doubted that further examination would be useful.  

In February 1996, the veteran was provided a VA examination.  
The examiner stated that the veteran was quite difficult to 
examine, and that the veteran related that his right knee 
hurt so much that he did not want the examination performed.  
Decreased range of motion of the knees was recorded, but the 
degree was not noted.  

In March 1997, the veteran was again provided a VA 
examination.  The veteran related bilateral knee pain.  
Objectively, swelling and deformity of the right knee were 
absent, and there was no subluxation or lateral instability.  
The examiner stated that both flexion and extension were 10 
degrees.  However, the examiner explained that the veteran 
was unable to cooperate with the examination, as he could not 
relax his knee.  X-rays were taken, but the interpreting 
radiologist stated that the anteroposterior view was 
inadequate, as the veteran could not straighten his knee.  
With the above reservations, the interpreting radiologist 
stated that no bony abnormality was seen.

The RO has evaluated the veteran's right knee disorder under 
Diagnostic Code 5257, which pertains to knee disorders 
manifest by subluxation or lateral instability.  A 20 percent 
evaluation under that diagnostic code is warranted when 
moderate subluxation or instability is present, while a 30 
percent evaluation, the highest under this diagnostic code, 
is warranted when severe subluxation or instability is 
present.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  In 
the alternative, the veteran's right knee disorder could be 
evaluated under Diagnostic Codes 5260 and 5261, which 
evaluate knee disorders based upon limitation of function.

In light of the above medical evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for a right knee disorder.  
In this regard, the most recent evidence of record does not 
reflect any subluxation or lateral instability of the right 
knee, and thus, a higher evaluation under Diagnostic Code 
5257 is not warranted.  While not articulated by the RO, it 
appears that it has assigned the current 20 percent rating by 
analogy based on a finding that the veteran's right knee is 
productive of no more than moderate impairment.  After 
reviewing the evidence, the Board must agree with such an 
assessment.  The veteran certainly suffers from some right 
knee pain, but there is no reliable evidence showing more 
than moderate impairment as a result.  

Looking to other applicable diagnostic criteria, it appears 
that the only true measure of range of motion was provided 
February 1994, when range of motion of the right knee was 
zero to 120 degrees.  The veteran's reported confusion and 
dementia prevented an accurate range of motion measurement on 
subsequent VA examinations.  The Board is therefore unable to 
find a basis for finding that a rating in excess of 20 
percent is warranted under Diagnostic Codes 5260 or 5261.  
While more recent evidence does not reflect that level of 
range of motion, range of motion studies do not appear to be 
reflective of disability, and from Dr. Kramer's letter and VA 
examiners' statements, it does not appear that further 
examinations would relate more accurate studies.  In this 
respect, it seems that the veteran's psychiatric 
difficulties, particularly his dementia, would preclude a 
more meaningful examination.

In denying an increased evaluation, the Board has considered 
VA General Counsel Precedent Opinion 23-97 (issued July 1, 
1997), which provides that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  However, 
in light of the fact that the veteran most recently has not 
been shown to have instability of the right knee, and as 
range of motion is used to evaluate arthritis of the knee, 
there is no basis for assignment of a separate rating. 

B. Low Back Disability

A September 1974 rating decision granted service connection 
for a low back disability on a secondary basis to the 
veteran's right knee disability.  More recently, the veteran 
was involved in a motor vehicle accident in late July 1992.  
In early August 1992, an X-ray of the veteran's lumbar spine 
was taken, and while there was a mild degree of degenerative 
spondyloarthropathy, there was no evidence of acute skeletal 
injury from the motor vehicle accident.  

In January 1996, the veteran sought VA treatment for low back 
pain.  The veteran then informed a VA clinician that he had 
exacerbations of low back pain, but no weakness.  Deep tendon 
reflexes were within normal limits.  The veteran was given a 
Toradol injection at his request.  

As a result of his claim for an increased evaluation, the 
veteran was provided a VA examination in February 1996.  The 
veteran informed the examiner who performed the joints 
portion of that examination that he had back pain.  The 
examiner who performed the spinal portion of the examination 
stated that the veteran stood erect, but that he also 
displayed spasm in all paraspinals.  Range of motion of the 
lumbar spine was diminished, and there were complaints of 
pain on passive motion.  There was also painful neuropathy, 
from his knees downward bilaterally.  Similarly, there was a 
decreased sensory in the left lateral foot.  

In March 1997, the RO again afforded the veteran a VA 
examination.  At that time the veteran's musculature of the 
back was normal.  Forward flexion was 45 degrees, and 
backward extension was 15 degrees.  Lateral flexion was 15 
degrees bilaterally, and there was no objective evidence of 
pain on motion.  The veteran could not rotate either to the 
left or right.  X-rays reflected L5-S1 severe narrowing with 
loss of lordosis and degenerative disc disease of the lumbar 
spine.  

As part of the March 1997 VA examination, the veteran 
received a neurological work-up.  The veteran was not able to 
contribute much about his medical history, and he exhibited 
tremendous difficulty in following examination directions.  
The examiner attributed this to a severe Alzheimer's-type 
dementia.  In any event, the veteran's deep tendon reflexes 
were 2/4 bilaterally, and were symmetrical.  Toes were down 
going bilaterally.  A decreased pin-prick in the L5 
dermatomal distribution was also noted.  As a result of this 
examination, the examiner stated that the veteran had mild 
sensory changes, consistent with an old L5 radiculopathy.  

The RO has rated the veteran's low back disability by analogy 
to Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome.  The veteran's low back has been assigned a 40 
percent evaluation, which is warranted when symptoms are 
severe, with recurring attacks with intermittent relief.  A 
60 percent evaluation, the highest under this diagnostic 
code, is warranted when symptoms are pronounced; with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

After reviewing the evidence, the Board believes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 40 percent at this time.  While the Board 
notes that at the time of his February 1996 VA examination, 
the veteran had conspicuous muscle spasm in his low back and 
painful neuropathy at the time of the latter examination, in 
March 1997, the veteran seemed to display significant 
improvement.  At that time the veteran did not display 
objective evidence of pain on motion.  Likewise, the 
veteran's deep tendon reflexes were equal bilaterally, and 
2/4.  A VA examiner has described the sensory changes as 
mild.  

The Board also believes it significant that a VA examination 
(for another disability) in June 1998 revealed that the 
veteran walked with a normal gait and station.  Although he 
was reported to wear a back brace, he was able to mount and 
dismount the examination table without difficulty; he was 
also able to lie supine and sit erect from the supine 
position without difficulty.  While not determinative in 
itself, the comments of this VA examiner do not paint the 
picture of an individual suffering from persistent symptoms 
with pain, muscle spasm or neurological symptoms.  

Moreover, VA neurological examination in March 1997 also 
showed the veteran able to stride around and get on and off 
the table without difficulty.  Although some sensory testing 
showed some impairment with decreased pin prick to the left, 
the examiner noted that the veteran had a fairly normal gait.  
He was reported to walk with his back held stiffly, but after 
a few steps it was noted that he straightens up and strides 
normally.  

Looking at the above medical evidence in context, there is no 
doubt that the veteran's low back disability is productive of 
some impairment.  However, the evidence is against a finding 
of persistent symptoms with little intermittent relief, and 
the criteria for the next higher rating of 60 percent under 
Diagnostic Code 5293 have therefore not been met.  The Board 
also notes that there is no evidence of pain on motion or 
additional functional loss so as to permit assignment of a 
higher rating with consideration given to 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board is notes that the current 40 percent rating is the 
highest available under all other applicable codes with the 
exception of those dealing with ankylosis or fracture of a 
vertebra.  See Diagnostic Codes 5285, 5286, 5289.  
Accordingly, as there is no possible benefit to the veteran 
under such codes, they need not be considered. 

C.  Conclusion

In reaching the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but the 
evidence is not in such a state of equipoise so as to permit 
favorable determinations as to either increased rating issue.  

Further, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the above service connected disabilities, 
standing alone, have resulted in marked interference with her 
employment (beyond that contemplated by the schedular 
criteria) or necessitated frequent periods of 
hospitalization.  In the absence of factors, such as marked 
interference with employment or frequent hospitalizations, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Individual Unemployability

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection has been established for the following 
disabilities:  post operative right knee disability with 
meniscectomy, rated as 20 percent disabling; low back strain 
with radiculopathy and arthritic changes, rated as 40 percent 
disabling; deviated nasal septum, rated as 10 percent 
disabling; and, appendectomy scar, rated noncompensable.  The 
veteran's combined service-connected disability rating is 60 
percent.

The veteran's DD 214 reflects that he has 12 years of 
education, and evidence acquired subsequent to his separation 
from service does not indicate that he continued with his 
education.  A May 1973 VA psychiatric examination report 
recorded that the veteran was then an unemployed laborer, and 
other VA examination reports also reflect that the veteran 
worked as a laborer for various employers.  

The veteran's service-connected right knee disability and low 
back disability are productive of complaints of pain, 
limitation of motion and some sensory changes.  The clinical 
findings have been discussed earlier in this decision.  The 
only other service-connected disabilities are a deviated 
nasal septum and an appendectomy scar.  The preponderance of 
the evidence simply does not show that these four service-
connected disabilities render the veteran unable to obtain or 
retain gainful employment.  They are productive of some 
significant impairment, but in the Board view do not rise to 
that point to preclude employment.  

It appears that the veteran suffers from very serious 
nonservice-connected disability in the form of dementia.  As 
noted earlier, the dementia has made it difficult for the 
veteran to follow various instructions from the examiners.  
It also appears that the veteran has suffered injuries in 
motor vehicle accidents, such as a cervical spine disorder, 
which also impacts on his employability.  

In sum, the Board does not doubt that the veteran is 
unemployable.  However, the evidence is against a finding 
that it is service-connected disabilities which are the cause 
of such unemployability.  

In reviewing this issue, the Board has been cognizant of the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of balance of the positive and the negative evidence to 
otherwise warrant a favorable determination. 



ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

